

117 S1579 IS: Preventing the Misuse of Tear Gas Act
U.S. Senate
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1579IN THE SENATE OF THE UNITED STATESMay 12, 2021Mr. Kaine introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo appropriately limit the use of riot control agents. 1.Short titleThis Act may be cited as the Preventing the Misuse of Tear Gas Act.2.FindingsCongress finds the following:(1)Riot control agents are heavily regulated on the battlefield and have been banned by the international community under the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on their Destruction, done at Geneva September 3, 1992, and entered into force April 29, 1997 (commonly referred to as the Chemical Weapons Convention).(2)The Centers for Disease Control and Prevention recognize that exposure to riot control agents can impose both immediate and long term health effects, including blindness, glaucoma, cataracts, asthma, burns, and respiratory failure possibly resulting in death. (3)Riot control agents cause respiratory distress and pose particular challenges in urban communities, and among minority populations, where incidences of respiratory illness are disproportionately high.(4)Riot control agents cause respiratory distress and pose significant challenges during the COVID–19 pandemic due to the damage that the pandemic has inflicted to respiratory systems of millions of people.(5)If the use of riot control agents is regulated on the battlefield, their indiscriminate use against civilian populations should not be allowed.(6)Limiting the use of riot control agents to stop violent behavior can be a valid strategy to de-escalate violence and avoid greater use of force by law enforcement.(7)In particular, riot control agents should not be deployed against persons behaving peacefully. 3.DefinitionsIn this Act:(1)Law enforcement officerThe term law enforcement officer— (A)means any officer of the United States, a State, or a unit of local government, who is empowered by law to conduct investigations of, or make arrests because of, offenses against the United States, the District of Columbia, a State, or a political subdivision of a State; and (B)includes a member of the Armed Forces (including any reserve component) under orders to act in a policing capacity in the United States.(2)Riot control agentThe term riot control agent— (A)means any chemical that—(i)is not included on any schedule of chemicals contained in the Annex on Chemicals of the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on their Destruction, done at Geneva September 3, 1992, and entered into force April 29, 1997 (commonly referred to as the Chemical Weapons Convention); and (ii)can produce rapidly in humans sensory irritation or disabling physical effects which disappear within a short time following termination of exposure; and(B)includes the chemical compounds 2-chlorobenzalmalononitrile, chloroacetophenone, and oleoresin capsicum.(3)Violent activityThe term violent activity means activity causing physical injury to persons or serious property damage. 4.Use of force standard related to the use of riot control agents(a)Federal law enforcement on use of force policy requirementBeginning with the first fiscal year that begins after the date of enactment of this Act, all Federal law enforcement agencies shall have in effect a clear set of policies related to the use of force that clearly states that— (1)the use of riot control agents or similar irritants should be avoided wherever possible against non-violent civilians and only deployed to stop violent activity; and (2)the use of riot control agents or similar irritants to quell violent activity should be directed in way that minimizes any impact on those not participating in the violent activity.(b)State and local law enforcement use of force requirementBeginning with the first fiscal year that begins after the date of enactment of this Act, in order to be eligible to receive funds under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.) and part Q of title I of such Act (34 U.S.C. 10381 et seq.), a State or unit of local government shall have in effect a law or policy, and be in substantial compliance with such law or policy, establishing use of force standards for law enforcement officers that clearly state that—(1)the use of riot control agents or similar irritants should be avoided wherever possible against non-violent civilians and only deployed to stop violent activity; and (2)the use of riot control agents or similar irritants to quell violent activity should be directed in way that minimizes any impact on those not participating in the violent activity. 